Title: To George Washington from Jean-Baptiste de Gouvion, 30 January 1781
From: Gouvion, Jean-Baptiste de
To: Washington, George


                        
                            Sir
                            West point January 30th 1781
                            
                        
                        I have here ten men drafted from the pensilvania Line, into the Corps of Sappers, as they Are informed that
                            General Wayne is now Settling the accounts of every Soldier of that line, and discharging those who have Just claims
                            against the validity of their inlistement, they apply’d themselves to me yesterday to have two of them Sent to lay before
                            the General the claims of every one, but I would not comply with their request without your Excellency’s approbation for
                            that purpose. The Captain of the company they all belong to, proposed himself to me to go with these two men.
                        everyone of them pretends to have been inlisted for three years only, but I will have the honour of
                            representing to your Excellency, that they were drafted into the corps of Sappers as inlisted for during the War, they
                            have been mustered So Since they are with me, and they never had the least objection against it, but Since they know of
                            Several men of their line being discharged I am with the greatest Respect your Excellency’s the most obedient Servant
                        
                            J. Gouvion
                        
                    